Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by the applicant on 10/29/21. 
No claims are amended
Claims 6 and 16 are cancelled
No claims are added
Claims 1-5, 7-15, and 17-20 are pending

Note:
Related case allowed:
The current case is a CIP of case # 15/435635, which has been allowed. Even though the current case has some similarity to the parent case, the claim limitations that were the reasons for allowance of the parent case are missing in the current case. As such, the current case is not allowable.
101 Withdrawn:
Claims 1-5, 7-15, and 17-20 recite a particular application and as such have not been rejected in the 101 rejection below. Here, the claims integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial 
Other suggestions:
Applicants may help move the case forward by including the following from paragraph 91 of the specification: “[0091]  Participant a can assign prize-money for sub-contest k equal to some fraction of their own ongoing compensation in the top level contest]. This permits the participant to fragment the task in different ways according to their objectives and constraints.” Applicants are welcome to call the examiner and discuss further.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin; Fahad (US 8,600,858), and further in view of Adjaoute; Akli (US 2016/0071017).

As per claims 1 and 11:
Regarding the claim limitations below:
“A computer-implemented system for providing data science as a service (DSaaS) using a data prediction contest, the system comprising:
a memory; and 
a computer processor that is programmed to:
A computer-implemented method for providing data science as a service (DSaaS) using a data prediction contest, the method comprising:”
Kamruddin shows A computer-implemented system and method for providing “…” using a data prediction contest (col. 3, lines 25-23: forecasting contests), the system comprising: a memory (Fig. 1, # 104-106); and a computer processor that is programmed to (Fig. 1, # 102). 
However, Kamruddin does not explicitly show data science as a service. This is shown by Reference Adjaoute data science as a service (DSaaS) ([0010], [0021], [0045]). 
Reference Kamruddin and Reference Adjaoute are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis and predictions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.
Further, regarding the claim limitations below:
“executing a data prediction contest using a computer processor, the data prediction contest being conducted in real time or near real time and is machine-readable to enable software robots to be participants in the data contest” 
In the claim limitation above “is machine-readable to enable software robots to be participants in the data contest” this part of the limitation in the broadest reasonable interpretation is intended use. 
Kamruddin shows col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.) that includes a list of forecasting contests in which its user may enter). 
Kamruddin shows: col. 3, lines 40-55: shows machine-readable software that allow machine to machine or peer to machine or peer to peer network environment. Col. 8, lines 40-56, where the rules and filters.
However, Kamruddin does not show “real time” in the claim above. However, Adjaoute shows “real time” at least in [0102], [0104], [0144], [0175], [0196], [0241]-[0255]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.
Kamruddin shows:
participants in the data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest (Kamruddin shows: col. 13, lines 10-15: In conjunction with the indication, the client device 955 may receive one or more picks for the selected contest. Each received pick may provide an estimate or guess as to the future performance of a subject financial instrument of the contest); 
Regarding the claim limitations below:
“and wherein a category of sponsor confidential information is defined with respect to a category of confidential information of the sponsor related to the data prediction” 
Kamruddin shows: col. 8, lines 40-56, where the rules and filters reads on “constraints” in the claim. Col. 14, 13-22: shows “sponsor”. However, Kamruddin does not show “confidential” since Kamruddin does not show private data. Adjaoute shows “confidential” at least in ([0120] which shows private data and encrypted data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.); 
Executing a sub-contest to predict a participant’s residuals wherein the sub-contest is created by the participant (Regarding the claim limitation discussed above, it is unclear from the originally submitted specification what a “sub-contest” in the claim means. The specification shows subcategorization in [0062], further in [0090]-[0092] shows how the sub-contest can help to enhance the effectiveness of a real time data prediction contest. [0095]: A contestant entering a residual contest can create their own residual subcontest and provide hints as to why they think their model can be improved.
In light of the specification, Kamruddin shows: col. 2, lines 30 – col. 3, lines 9, col. 13, lines 37-57; col. 3, lines 25-23: forecasting contests. Col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.) that includes a list of forecasting contests in which its user may enter. Further, in col. 13, lines 42-57: where Kamruddin shows in defining the contest's parameters, the contest module 965 may specify a subject for the contest.  For example, the contest module 965 may specify that a contest pertain to a certain market, sector, sub-sector, industry, sub-industry, group of financial instruments, or a single financial instrument. In col. 15, lines 65 – col. 16, lines 2: In yet another embodiment, users may be provided with a market pick feed.  Such a feed may provide information regarding the picks made with respect to a particular market, sector, sub-sector, industry, sub-industry, and/or group of financial instruments. Col. 16, lines 35-37: In one embodiment, the overall net gain metric for a user may be computed with respect to a particular scope, such as a specific financial instrument scope, a group of financial instruments scope, a sector scope, a sub-sector scope, an industry scope, a sub-industry scope, and/or an entire market scope. Here, the sub-sector above reads on subcategorization in applicants’ specification);
maintaining the confidentiality of the sponsor confidential information (Kamruddin shows: see Fig. 13, Contest Participant 1 and 2. However, Kamruddin does not show “confidential” since Kamruddin does not show private data. Adjaoute shows “confidential” at least in ([0120] which shows private data and encrypted data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.); 
receiving data predictions from the participants on a real time or near real time basis (Kamruddin shows: col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.) that includes a list of forecasting contests in which its user may enter. However, Kamruddin does not show “real time” in the claim above. However, Adjaoute shows “real time” at least in [0102], [0104]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.); 
calculating a score for the data predictions received from a participant (Kamruddin shows: Fig. 6 reliability score, col. 10, lines 14-21: reliability score for the user, compute a higher score for the user); and 
compensating participants according to the score of their data predictions (Kamruddin shows: Fig. 14, #1415: where user picks are monitored using market data, col. 4, lines 25-30, Fig. 6 reliability score, col. 10, lines 14-21: reliability score for the user, compute a higher score for the user, col. 13, lines 5-11: website).

As per claims 2 and 12: Kamruddin shows:
further comprising the step of: 
requesting prediction of a public variable that serves as a proxy for a private variable maintained as sponsor confidential information by the sponsor of the data prediction contest (Kamruddin shows: col. 14, lines 13-30: Responsive to such a determination, the performance module 970 may identify job opportunities that require users to have an expertise in analyzing and predicting the performance of financial instruments related to the biotechnology area. In col. 16, 21-27: shows one variable that relates to prediction of other variables, such as performance or external reputation and internal ranks. 
Further, Adjaoute shows predictive modeling for data in [0105] In alternative method embodiments of the present invention, Method 100 further includes a step 130 for building a data mining predictive model (e.g. 612, FIG. 6) by applying the same data from the samples of the enriched-data records 124 as an input to an apparatus for generating a data mining algorithm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.)).

As per claims 3 and 13: Kamruddin shows:
wherein a variation of the public variable that is the subject of the data contest is causally related to a variation of the private variable maintained as sponsor confidential information (Kamruddin shows: col. 14, lines 13-30: Responsive to such a determination, the performance module 970 may identify job opportunities that require users to have an expertise in analyzing and predicting the performance of financial instruments related to the biotechnology area. In col. 16, 21-27: shows one variable that relates to prediction of other variables, such as performance or external reputation and internal ranks).

As per claims 7 and 17: Regarding the claim limitations:
Being further comprising the step of executing a discriminator contest to distinguish fake data from real data.
Kamruddin does not show “fake data” in the claim above. Adjaoute shows [0171]: discriminate between fraudulent and not fraudulent data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.)).

As per claims 8 and 18: Regarding the claim limitations below:
further comprising the step of: 
estimating a generative model using an adversarial process in which two models are trained: a generative model G that captures a data distribution, and a discriminative model D that estimates a probability that a sample came from training data rather than the generative model G.
Kamruddin does not explicitly show generative model and training model in the claims above. However, Adjaoute shows the above limitations at least in [0035], [0037], [0046], [0105].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.)).

As per claims 9 and 19: Kamruddin shows:
further comprising the step of requiring participants in the data prediction contest to agree to cloning of their submitted algorithms to enable the sponsor to use their submitted algorithms on private data without sponsor confidential information being disclosed to the participants (col. 13, lines 36-57, col. 14, lines 51-56).

As per claims 10 and 20: Kamruddin shows:
further comprising the steps of: 
Regarding the claim limitations below:
“using a generative model to populate a family of real-time data prediction contests;”
Kamruddin shows A computer-implemented system and method for providing “…” using a data prediction contest (col. 3, lines 25-23: forecasting contests), the system comprising: a memory (Fig. 1, # 104-106); and a computer processor that is programmed to (Fig. 1, # 102). Col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.
However, Kamruddin does not explicitly show data science as a service. This is shown by Reference Adjaoute data science as a service (DSaaS) ([0010], [0021], [0045]). 
Reference Kamruddin and Reference Adjaoute are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis and predictions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.
 
conducting a plurality of public real time (see above regarding real time) data prediction contests in which observations are supplied but sponsor confidential information comprising ground truth targets are withheld 
Kamruddin does not show “ground truth targets are withheld” in the claim above. Adjaoute shows [0171]: discriminate between fraudulent and not fraudulent data.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.)); 
receiving predictive models from the participants (Kamruddin shows: col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.) that includes a list of forecasting contests in which its user may enter. However, Kamruddin does not show “real time” in the claim above. However, Adjaoute shows “real time” at least in [0102], [0104]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Adjaoute in the system of Kamruddin, in order to provide algorithms to artificial intelligence machines that provide an on-line service for scoring, predictions, and decisions to user-service consumers requiring data science and artificial intelligence services without their being required to invest in and maintain specialized equipment and software as taught by Reference Adjaoute (see at least [0021]) so that the process of analyzing data can be made more efficient and effective.); and 
using the predictive models as inference approximations (Kamruddin shows: Fig. 14, #1415: where user picks are monitored using market data, col. 4, lines 25-30, Fig. 6 reliability score, col. 10, lines 14-21: reliability score for the user, compute a higher score for the user, col. 13, lines 5-11: website).

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamruddin; Fahad (US 8,600,858), and further in view of Adjaoute; Akli (US 2016/0071017) and Dietrich; David et al. (US 9,710,767).

As per claims 4 and 14: Regarding the claim limitations below:
further comprising the step of transmitting a subset of a data stream to participants of the data prediction contest such that participants do not receive a complete data stream, thereby preventing use of the complete data stream for purposes other than participation by the participant in the data prediction contest.
Kamruddin shows col. 13, lines 10-15: In conjunction with the indication, the client device 955 may receive one or more picks for the selected contest. Each received pick may provide an estimate or guess as to the future performance of a subject financial instrument of the contest. Col. 20, lines 9-38 show transferring or transforming data and transmitting data. 
However, Kamruddin does not show “subset” or part of data. Dietrich shows data transfer in parts at least in col. 6, lines 48-62.
Reference Kamruddin and Reference Dietrich are analogous prior art to the claimed invention because both primary reference and secondary reference perform data analysis and predictions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dietrich in the system of Kamruddin, in order to provide a system that gives the data scientist insight into which dataset characteristics would be most beneficial to the analytic plan. The system can also perform what-if analysis on different identified dataset and analytic plan scenarios as taught by Reference Dietrich (see at least col. 10, lines 62-col. 11, lines 5) so that the process of analyzing data can be made more efficient and effective.

As per claims 5 and 15: Kamruddin shows:
further comprising the steps of: 
transmitting a data stream to participants of the data prediction contest (Kamruddin shows col. 13, lines 10-15: In conjunction with the indication, the client device 955 may receive one or more picks for the selected contest. Each received pick may provide an estimate or guess as to the future performance of a subject financial instrument of the contest. Col. 20, lines 9-38 show transferring or transforming data and transmitting data); and 
Regarding the claim limitations below:
“introducing traceable changes to the data stream to enable investigation of use of the data stream by participants for purposes other than participation in the data prediction contest.”
Kamruddin does not show traceability or tracking or investigating as is recited in the claim above. Dietrich shows col. 6, lines 27-45: the tracking of knowledge growth throughout the global employee base of the corporation; col. 11, lines 65-col. 12, lines 10: provide an automated way to trace and measure the interaction of the various actors of the project; col. 13, lines 28-46: module 554 tracks how long it takes for specific, key events to occur in the project, or how responsive specific individuals are in the project, based on the time it takes them to complete certain actions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Dietrich in the system of Kamruddin, in order to provide a system that gives the data scientist insight into which dataset characteristics would be most beneficial to the analytic plan. The system can also perform what-if analysis on different identified dataset and analytic plan scenarios as taught by Reference Dietrich (see at least col. 10, lines 62-col. 11, lines 5) so that the process of analyzing data can be made more efficient and effective.

Response to Arguments
Applicants arguments related to previously presented 101 rejection are moot in view of the rejection being withdrawn above in light of the amendments made by applicants.
Applicant’s Argument #1
Applicants argue on page(s) 7-9 of applicants’ remarks that “In the rejection of the claim element, the Office cites to Kamruddin's disclosure of "sub- sector." Office Action at 8, 19. Applicant is unclear how Kamruddin's disclosure of this term is being read on the claimed embodiments when sub-contest and sub-sector have entirely different meanings…..In sum, it is unclear how the Office makes the jump in logic from "sub-sector" to "sub- contest." It appears that a word search for the prefix "sub-" was conducted rather than a review of the actual disclosure of Kamruddin being conducted. The Office cites to the Specification's disclosure of "sub-categorization" (in paragraph 62) as allegedly being the meaning of the claim term, yet it is again unclear why the Office cites to this disclosure when the term "sub-contest" is described separately in the Specification. Indeed, paragraph 90, for example, provides an example of a sub-contest. Further, given the deficiencies of Kamruddin, the combination of Kamruddin and Adjaoute necessarily fails to disclose this element, and nor does the Office allege as much.” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
As is discussed in the office action above, Reference Kamruddin shows:
“Executing a sub-contest to predict a participant’s residuals wherein the sub-contest is created by the participant” 
Regarding the claim limitation discussed above, it is unclear from the originally submitted specification what a “sub-contest” in the claim means. The specification shows subcategorization in [0062], further in [0090]-[0092] shows how the sub-contest can help to enhance the effectiveness of a real time data prediction contest. [0095]: A contestant entering a residual contest can create their own residual subcontest and provide hints as to why they think their model can be improved.
In light of the specification, Kamruddin shows: col. 2, lines 30 – col. 3, lines 9, col. 13, lines 37-57; col. 3, lines 25-23: forecasting contests. Col. 13, lines 5-11: devices usable by users to enter forecasting contests.  In particular, a client device 955 can present a user interface (e.g., a graphical user interface of a website, etc.) that includes a list of forecasting contests in which its user may enter. Further, in col. 13, lines 42-57: where Kamruddin shows in defining the contest's parameters, the contest module 965 may specify a subject for the contest.  For example, the contest module 965 may specify that a contest pertain to a certain market, sector, sub-sector, industry, sub-industry, group of financial instruments, or a single financial instrument. In col. 15, lines 65 – col. 16, lines 2: In yet another embodiment, users may be provided with a market pick feed.  Such a feed may provide information regarding the picks made with respect to a particular market, sector, sub-sector, industry, sub-industry, and/or group of financial instruments. Col. 16, lines 35-37: In one embodiment, the overall net gain metric for a user may be computed with respect to a particular scope, such as a specific financial instrument scope, a group of financial instruments scope, a sector scope, a sub-sector scope, an industry scope, a sub-industry scope, and/or an entire market scope. Here, the sub-sector above reads on subcategorization in applicants’ specification).
It should be noted that paragraph 90 of applicants’ specification, as is argued by applicants above for showing “sub-contests” discusses:
“According to one embodiment of the invention, sub-contests may be used to enhance the effectiveness of a real time data prediction contest. Assume participant a in contest j receives a question at time 0 and must reply with their answer by t  = 0 + b5. Arrival times t  are generally stochastic but not so the service response time 8fj. The participant can establish a sub-contest k with question and answer times lying safely inside the interval (t1, t19). For instance they can receive the question at t, post a sub-question at tk = to + 87/10, and require answers by tk = 0 - (5/10 which, upon receipt, can be combined with their own analysis to yield a response in time for the cutoff t  for the parent contest.”
In light of this description, it is reasonably understood that “sub-contests” are simply other contest results that can be used to make better predictions for a particular contest. Kamruddin shows this at least in col. 14, lines 36-50: After receiving the picks, the contest module 965 monitors the picks over the duration of the contest. In monitoring the picks, the contest module 965 continuously or periodically determines whether any of the picks have completed. When a pick is determined to be completed, metrics for the pick can be determined for purposes of the contest.

Applicant’s Argument #2
Applicants argue on page(s) 7-10 of applicants remarks that “Finally….. above ("is machine-readable to enable software robots to be participants in the data prediction contest"), the Office alleges that Kamruddin discloses this element (without reliance on Adjaoute). Office Action at 11. Column 3, lines 40-55 are relied upon… The Office fails to demonstrate how this disclosure of Kamruddin discloses that the recited data prediction contest "is machine-readable to enable software robots to be participants in the data prediction contest." Importantly, nowhere in Kamruddin are the recited "software robots" disclosed.” (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Kamruddin shows: col. 3, lines 40-55: shows machine-readable software that allow machine to machine or peer to machine or peer to peer network environment. Col. 8, lines 40-56, where the rules and filters. This reads on the claim limitations argued above. 
It should be noted that the claim limitation argued above, particularly, “is machine-readable to enable software robots to be participants in the data contest” this part of the limitation in the broadest reasonable interpretation is intended use. 
Applicant’s Argument #3
Applicants argue on page(s) 9-10 of applicants remarks that independent claim 11 and dependent claims 2-5, 7-10, 12-15, and 17-20 also overcome prior art for the same reasons as claim 1 (See applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see response to arguments #1-2, applicants’ arguments for independent claim 11 and dependent claims 2-5, 7-10, 12-15, and 17-20 are unpersuasive for the same reasons as claim 1 as discussed above.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(WO2015168727A1) Computer implemented system and method of conducting a contest. A computer implemented method of conducting a contest wherein the contest is conducted between a plurality of contestants, the contest including rounds of sub- contests and where the sub-contest for any particular round is selected by a random outcome event, the contestants performing the sub-contest in accordance with the rules of the sub-contest, each contestant having a unique identifier that is saved in the computer memory along with parameters that define the relative performance ability of the contestant, the method including the steps of a plurality of judges scoring the plurality of contestants in performing each sub-contest, the judges entering scores into a computer implemented scoring device connected by a data communications network, and transferring the scores to a central computer and displaying the scores substantially simultaneously on a display.
NPL Reference:
Stoeckart et al. The implicit power motive predicts action selection. Psychological Research, 81(3), 560-570. Publication Date: 03/26/2016. This reference is concerned with previous research has indicated that implicit motives can reliably predict which behaviors people select or decide to perform. However, so far, the question of how these motives are able to predict this action selection process has received little attention. Based on ideomotor theory, we argue that implicit motives can predict action selection when an action has become associated with a motive-congruent (dis)incentive through repeated experiences with the action-outcome relationship. This idea was investigated by examining whether the implicit need for power (nPower) would come to predict action selection (i.e., choosing to press either of two buttons) when these actions had repeatedly resulted in motive-congruent (dis)incentives (i.e., submissive or dominant faces). Both Studies 1 and 2 indicated that participants became more likely to select the action predictive of the motive-congruent outcome as their history with the action-outcome relationship increased. Study 2 indicated that this effect stemmed from both an approach towards incentives and an avoidance of disincentives. These results indicate that implicit motives (particularly the power motive) can predict action selection as a result of learning which actions yield motive-congruent (dis)incentives. Our findings therefore offer a model of how implicit motives can come to predict which behaviors people select to perform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624